IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-10388
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MELVIN CHATMAN,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:94-CR-60-1-E
                       - - - - - - - - - -
                           June 2, 1999

Before HIGGINBOTHAM, JONES, AND DENNIS, Circuit Judges.

PER CURIAM:*

     Melvin Chatman appeals the district court’s denial of his

motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2).

Chatman argues that his sentence exceeds the statutory maximum

sentence of five years under 18 U.S.C. § 1952(a)(3) because the

sentencing court imposed a three-year term of supervised release.

Chatman is not entitled to relief under § 3582(c)(2).     See United

States v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997).

Further, the three-year term of supervised release does not extend

Chatman’s sentence of imprisonment beyond the five-year statutory

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 98-10388
                                      -2-

maximum sentence.     See United States v. Butler, 895 F.2d 1016, 1018

(5th   Cir.   1989)   (supervised     release   term   does    not    extend   a

defendant’s sentence beyond the statutory maximum sentence).

       Chatman’s   appeal   is    without   arguable   merit    and    is   thus

DISMISSED as frivolous.      See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5th Cir. R. 42.2.          Chatman is advised that future

frivolous appeals filed by him or on his behalf will invite the

imposition of sanctions.         Chatman is further advised to review any

pending appeals to ensure that they are not frivolous.

       APPEAL DISMISSED; SANCTION WARNING ISSUED.